Citation Nr: 9907461	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for dysthymia and 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1954 to 
July 1956.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which increased the evaluation of the 
veteran's mixed type psychoneurosis with gastrointestinal 
complaints and generalized anxiety disorder from 10 percent 
to 30 percent.  Because of changes over time in psychiatric 
diagnostic criteria and/or terminology, and due to the 
absence of a current gastrointestinal component of the 
veteran's disability (both discussed infra), the Board has 
recharacterized the issue as stated above.  The veteran 
asserts entitlement to a 100 percent rating.

The RO's June 1996 decision also denied an increased 
evaluation of the veteran's service-connected lumbar spine 
condition.  Although a notice of disagreement was filed with 
respect to this action, the veteran's November 1997 
substantive appeal limited itself to his psychological 
disorder.  The evaluation of the veteran's lumbar spine 
condition, therefore, may not be reviewed by the Board at 
this time.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
However, at the June 1998 hearing before a traveling section 
of the Board, the veteran's representative readdressed the 
issue of an increased evaluation for the spine disability.  
At the same hearing, the veteran advised the Board of his 
belief that he is unemployable due to the aggregate impact of 
all of his service-connected disabilities.  Accordingly, the 
issues of entitlement to an increased rating for a lumbar 
spine disability and a total disability rating for 
compensation purposes due to individual unemployability 
(TDIU) are referred to the RO for appropriate development and 
rating action.

The veteran's substantive appeal also requests a 100 percent 
rating due to "PTSD" (post-traumatic stress disorder), and 
recent VA medical records contain diagnoses of PTSD.  
However, the testimony of the veteran and the presentation of 
his representative at the June 1998 hearing clearly maintain 
the position that while psychological diagnoses may have 
changed, his underlying symptomatology remains the same.  In 
this light, the Board refers the issue of service connection 
for PTSD to the RO for appropriate development as a separate 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); 
Best v. Brown, 10 Vet.App. 322 (1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's dysthymia and generalized anxiety disorder 
is manifested by considerable impairment and difficulty in 
establishing and maintaining effective work and social 
relationships, including disturbances in motivation and mood; 
there is no evidence of severe occupational or social 
impairment, ongoing suicidal ideation, ritualistic behavior, 
inappropriate speech, near-continuous depression affecting 
the ability to function, or of impaired impulse control.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no greater, 
for dysthymia and generalized anxiety disorder have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g), 7104, 7105 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 
4.7, 4.130, 4.132, DCs 9400, 9410, 9434, 19.5 (1996 and 
1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for dysthymia 
with gastrointestinal complaints and generalized anxiety 
disorder.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied by the June 1996 and 
August 1997 examinations at the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, described below, supplemented by 
records of the veteran's ongoing outpatient treatment, and 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Service medical records show that the veteran was separated 
from the Navy in 1966, with a diagnosis of anxiety reaction.  
The veteran's separation was reportedly prompted by his 
anxiety and difficulty dealing with his transfer to shipboard 
duty, and the enforced intimacy and close interpersonal 
contact which such duty entailed.  He received service 
connection for psychoneurosis with gastrointestinal 
complaints, effective as of the date of his initial claim in 
October 1974.  After receiving VA vocational rehabilitation 
services, he worked for an electronics company for 17 years, 
resigning in 1993.

In June 1996, shortly after filing his claim for an increase, 
the veteran received a mental disorders examination at the 
VAMC in Oklahoma City.  He reported having financial 
problems, health problems for his wife, increasingly worse 
"nerves," and trouble sleeping.  He advised that he did 
yard work, cooking, laundry and cleaning around the home.  He 
discussed his history of working as a hospital corpsman in 
the Navy, where he experienced "a lot of trauma at . . . 
Balboa [Naval] Hospital" in San Diego, which was stressful, 
although "he didn't know it at the time."  Objectively, the 
veteran was pleasant and cooperative, with "a good sense of 
humor," and no thought disorder noted.  Insight and judgment 
were characterized as good.  The veteran reported being 
depressed at times, with some sleep disturbance, and his 
affect was of "some anxiety."  The examiner noted that 
psychoneurosis, the veteran's service-connected condition, 
was no longer a diagnosis under the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed. 1994) (DSM-IV) adopted by VA, and 
substituted diagnoses of dysthymia and generalized anxiety 
disorder.  This and subsequent VA examinations and treatment 
records also indicate that there no longer appears to be a 
gastrointestinal component of the psychological disorder.  
The examiner described the veteran's psychological stressors 
as his financial problems and assigned a General Assessment 
of Functioning (GAF) score of 60 "at present time" on Axis 
V, indicating moderate symptoms, or moderate difficulty in 
social or occupational functioning (e.g., few friends, or 
conflicts with peers or co-workers).  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  GAF scores 
are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.  While assigning a GAF 
score of 60, the examiner separately and explicitly 
characterized the veteran's symptoms as "mild to moderate."

In September 1996, the veteran was hospitalized for one day 
at the Oklahoma City VAMC, with reported suicidal intentions.  
He reported having an argument earlier that day with his son, 
who had recently moved back into the veteran's home with a 
girlfriend, and described suicide as a way to "end the 
misery" while benefiting his family through insurance 
proceeds.  The veteran was described as cooperative, but sad, 
with insight and judgment poor.  He was medicated and 
retained overnight, then discharged at his request, after 
speaking to his wife and discovering that she had "kicked 
out" his son.  At the time of discharge he no longer 
appeared suicidal.  An Axis V GAF score of 40 to 50 was 
assigned, indicating serious impairment in social or 
occupational functioning (e.g., no friends or inability to 
keep or job), some impairment in reality testing, or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking or mood.  Id.

In August 1997, the veteran received a PTSD examination at 
the Oklahoma City VAMC.  The examiner reviewed the veteran's 
history and noted subjective complaints of difficulty 
sleeping ("because of my back and because of my mental 
stress), depression, phobia of crowds and auditory and visual 
hallucinations (voices and "black spots . . . cats or 
mice").  Objectively, the veteran was cooperative, made good 
eye contact and had no expressive mannerisms.  His affect was 
constricted and sad with depressed mood.  He was described as 
in touch with reality, with no delusions, flashbacks or 
intrusive thoughts.  The examiner's Axis I diagnoses were 
major depression with psychotic features, dysthymic disorder 
and generalized anxiety disorder.  A GAF score of "around 
50" was assigned, indicating serious impairment in social or 
occupational functioning (e.g., no friends or inability to 
keep or job).  Id.

Subsequent to his August 1997 examination, the veteran 
received outpatient treatment at the VAMC's mental health 
clinic.  Notes from these sessions indicate continued 
difficulty in expressing feelings and emotions.  In an April 
1998 session, the veteran also reported not having had a 
"close friend" since the 1950s.  However, he is shown to 
have apparently effective (although sometimes contentious and 
stressful) intra-family relationships, not only with his wife 
and son, but with in-laws and their families.  The veteran 
apparently was active in obtaining health care for relatives 
and assisting other family members financially and with moral 
support.  

The veteran's reported PTSD was initially diagnosed during 
his outpatient treatment, with a precipitating stressor 
identified as service as a Navy corpsman and associated 
observations of ill, injured or deceased patients.  As noted 
in the introduction, the veteran and his representative 
assert that while the diagnosis of PTSD is new (and should be 
service connected), no distinct additional symptomatology is 
associated with that diagnosis.  In other words, the veteran 
feels that all psychological symptoms should be considered 
when evaluating the appropriate disability level for his 
currently service-connected dysthymia and generalized anxiety 
disorder.  After reviewing the medical evidence of record, 
the Board concurs that separating the veteran's PTSD 
symptomatology from his service-connected dysthymia and 
anxiety disorder to a reasonable degree of medical certainty 
is not feasible.  Accordingly, resolving reasonable doubt in 
the veteran's favor, the Board will regard all psychological 
disability as resulting from presently service-connected 
conditions.  See Mittleider v. West, 11 Vet.App. 181, 182 
(1998), citing 61 Fed. Reg. 52698 (1996) (supplementary 
information pertaining to implementation of changes in the 
"Schedule for Rating Disabilities; Mental Disorders," 38 
C.F.R., Part 4); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Prior to November 7, 1996, anxiety disorders and neuroses 
(i.e., generalized anxiety disorder and mixed type 
psychoneurosis) were evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, DC 9410-9400 (1995).  Under this formula a 
30 percent rating requires definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is appropriate 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment, a 
70 percent rating is appropriate.  Finally, a 100 percent 
(total) disability rating is assigned where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and where there exist totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The individual must be 
demonstrably unable to obtain or retain employment.

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, DC 9434-9400 as revised), dysthymic 
disorder and generalized anxiety disorder are evaluated using 
criteria from the general rating formula for mental 
disorders.  Under this formula, a 30 percent rating is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions or recent events).  Where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is appropriate.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to maintain effective relationships.  
A 100 percent rating is only appropriate in those cases where 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
one's self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, one's own 
occupation or one's own name.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet.App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; see Rhodan v. West, 12 Vet.App. 
55, 57 (1998).  In this instance, the veteran's claim for an 
increased rating was initiated and evaluated by the RO once 
under the "old" criteria.  Subsequent ratings and the 
statement of the case (SOC) provided to the veteran relied on 
the "new" criteria.  Before the Board may proceed, it must 
determine whether VA's failure to have provided the veteran 
with a copy of the pre-November 1996 regulations has 
prejudiced the veteran in the course of his appeal. See 
Bernard v. Brown, 4 Vet.App. 384, 393-94 (1993).  In doing 
so, it must apply the binding precedent opinion of VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).  See 38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 19.5.  That opinion observes that, 
"if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92, para. 
16.  At the June 1998 hearing before the Board, the veteran's 
representative discussed this issue with the Board, indicated 
his familiarity with the "old" criteria, and addressed 
those standards during his presentation.  Accordingly, the 
Board finds the appellant will not be prejudiced by its 
rendering of a decision on this issue, and is not required to 
remand this case to the RO for issuance of a supplemental 
statement of the case.

In essence, the medical examinations and the veteran's 
testimony show that the veteran functions effectively within 
his extended family, though not without occasional conflict, 
withdrawal, depression or suicidal thoughts.  The veteran has 
expressed a fear of crowds and reported having no "close 
friends" since 1950, and the record contains no evidence of 
any active social life.  However, the veteran is clearly 
rational, cooperative and goal-oriented in his dealings with 
VA examiners and staff, and in his family relationships.  He 
appears to take an active role in resolving family problems, 
although he sometimes feels overwhelmed by them.  His 
relationship with his wife and other family members appears 
somewhat impaired due to his inability to express emotions. 

The Board notes the assignment of an Axis IV GAF score of 
"around 50" at the time of the August 1997 VA examination, 
and the assignment of a GAF score of "40 to 50" at the time 
of his September 1996 hospitalization.  Both these scores 
indicate the examiner's assessment that, at a minimum, the 
veteran has serious impairments in social or occupational 
functioning, such as no friends or the inability to keep or 
obtain a job, due to psychological factors alone.  The Board 
finds that the medical evidence as a whole demonstrates that 
the veteran is considerably impaired by virtue of his 
service-connected psychological condition, with difficulty in 
establishing and maintaining effective work and social 
relationships, and that this level of impairment has existed 
since the date of his claim for an increased rating.  This 
corresponds to an evaluation of 50 percent under both the old 
and the recently-revised rating criteria.  An evaluation of 
70 percent or higher is not warranted under the new criteria, 
because the Board finds no evidence of ongoing suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene; or of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, poor personal 
hygiene or behavior constituting a danger to the veteran or 
others.

Likewise, a 70 percent rating is not justified under the 
"old" criteria, because there is no evidence that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired 
(with the veteran's impairment having explicitly referred to 
as "mild to moderate") or of psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
disability rating under the old criteria requires either the 
virtual isolation of the veteran in the community due to the 
attitudes of his contacts being adversely affected by his 
symptoms (which the description of his interaction with his 
family, health care providers and group members shows not to 
be the case), or totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality or 
profound retreat from mature behavior.  Although, on one 
occasion, the veteran reported instances of audio and visual 
hallucinations, and on another occasion he was hospitalized 
overnight after expressing a wish to commit suicide, these 
episodes are not regular features of the veteran's behavior, 
and have not persisted.  Accordingly, since the veteran's 
symptoms clearly correspond more closely to the criteria for 
a 50 percent evaluation than those for any higher evaluation, 
the Board concludes that it is the maximum rating assignable 
under the schedule.

Finally, when evaluating an increased rating claim the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no evidence 
presented showing that the veteran's service-connected 
disability has caused marked interference with employment 
(beyond that contemplated by the 50 percent rating assigned 
by this decision) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  See 
Bagwell, 9 Vet.App. at 338-339; Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

An increased evaluation of 50 percent, but no greater, for 
dysthymia with gastrointestinal complaints and generalized 
anxiety disorder, is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

